SOCIAL AGREEMENT
Between the
ALPHA LOGGING AND WOOD PROCESSING COMPANY
And the
Community Forestry Development Committee (CFDC)
Of
Forest Management Contract (FMC) Area-A,

Lofa County

liberia

FORESTRY DEVELOPMENT AUTHORITY
ts ;
ke
ei Pele
Page 1 of 14

LEGAL REQUIREMENT FOR THE FORMATION OF CFDC

This Social Agreement (Agreement) is hereby made and entered into by and between
the Alpha Logging and Wood Processing Company, hereinafter referred to as ALPHA
LOGGING AND WOOD PROCESSING COMPANY, and the communities of Lofa
Community Forest Development Committee, hereinafter referred to as the
Communities, for Forest Management Contract Area “A”, and attested to as to its
completeness by the Forestry Development Authority, Monrovia, Liberia, hereinafter
referred to as the FDA, under the provisions of the 2006 National Forestry Reform Law,
and FDA Regulation No. 105-07 Regulation on Major Pre-felling Operations under Forest
Resource Licenses.

TECHNICAL DESCRIPTION OF THE CONTRACT AREA

The Forest Management Contract (FMC] Area - A is within Latitudes 7°12 ‘0" -7°36‘0"
north of the equator and Longitude 9°36'0" - 10°0'0" west of the Greenwich meridian
and it is located in Gbarpolu and Lofa counties-Liberia.

Forest management contract area “A” is 167 miles accessible by road to the port of
Monrovia,

Metes and Bounds with the Area Map

Starting from the town of Dekeibe, (9°31'37.42"W - 7°20'02.40”N) thence a line runs S 35°
E for 566 meters to the point of COMMENCEMENT on the Saint Paul River. (9°31'26.78"W-
7°19'48.29'N); thence a line runs Due West for 1,523 meters to a point (9°32'16.42"W-
7°19'48.73'N); thence a line runs Due North for 1,956 meters to a point (9°32'16.71"W-
7°20'52.06'N); thence a line runs N 35° E for 3,636 meters to a point (9°31'08.49"W-
7°22'29.11'N); thence a line runs Due North for 3,125 meters to a point (9°31'07.71"W-
7°24'09.89'N); thence a line runs N 52° W for 1,434 meters to a point (9°31'44.95"W-
7°24'38.91"N); thence a line runs N 2° W for 2,181 meters to a point (9°31'46.91"W-
7°25'49.10'N); thence a line runs N 46° E for 2,806 meters to a point (9°30'41.83"W-
7°26'52.23'N); thence a line runs N 1°30' E for 2,872 meters to a point (9°30'39.48"W-
7°28'25.56'N}; thence a line runs N 29° W for 10,433 meters to a point (9°33'23.37"W-
7°33'21.23'N); thence a line runs Due West for 6,891 meters fo a point crossing the Via
River (9°37'08.42"W-7°33'23.58'N); thence a line runs S 26° W for 2,258 meters to a point
(9°37'40.84"°W-7°32'17.86'N); thence a line runs Due West for 1,099 meters to a point
crossing the Via River (9°38'17.14"W-7°32'17.07'N); thence a line runs Due North for 5,022
meters to a point (9°38'17.12"W-7735'00.30"N); thence a line runs N 53° W for 4,983 meters

set a gay,

Page 2 of 14

to a point (9°40'26.59"W-7°36'36.69'N); thence a line runs Due West for 2,026 meters to a
point (9°41'32.78"W-7°36'37.27"N); thence a line runs Due South for 5,022 meters to a
point (9°41'33.36"W-7°33'54.69"N); thence a line runs Due East for 1,031 meters to a point
(9°40'S9 .68"W-7°33'55.27'N); thence a line runs Due South for 2,960 meters to a point
(9°41'00.26"W-7°32'17.71"N); thence a line runs $ 60° W for 2,347 meters to a point
(9°42'06.45"W-7°31'39.39"N); thence a line runs S 13° W for 17,298 meters to a point
(9°44'14.33"W-7°22'33.33'N); thence a line runs Due West for 6.999 meters to a point
(9°48'02.81"W-7°22'31.97'N); thence a line runs S 20° W for 6,098 meters fo a point
(9°48'38.17"W-7°19'16,10'N); thence a

(9°52'21 .22"W-7°19'10.66'N); thence a

(9°52'21.98"W-7°20'20.34'N); thence a line runs S 89° W for 2,969 meters to a point
(9°53'58.87"W-7°20'18.54'N); thence a

(9°56'41.54"W-7°18'42.84'N); thence a line runs S 89° W for 4,075 meters to a point
crossing the Tuma Creek (9°58'54.77"W-7°] 8'40.96'N}; thence a line runs N 44° E for 1,435
meters to a point near the Tuma Creek (9°58'22.45"W-7°19'1 4.08''N}; thence a line runs N
1° W for 998 meters to a point (9°58'22.26"W-7°19'46.77"N}; thence a line runs S 88° W for
1,003 meters to a point crossing the Tuma Creek (9°58'55.00"W-7°19'45.74'N); thence a
fine runs N 1° W for 2,031 meters to a point (7°58'55.56’W-7°20'S1.24'N); thence a line runs
Due West for 3,979 meters to a point crossing the Tuma Creek (10°01'05.44"W-

line runs S 89° W for 6.834 meters to a point
line runs N 2° W for 2,108 meters to a point

line runs S 59° W for 5,794 meters to a point

7°20'5),24'N); thence a tine runs S 37° W for 5,010 meters to a point passing through
Saiyama Town (10°02'42.37'W-7°18'40.16"N); thence a line runs Due South for 986 meters
to @ point (10°02'42.72'W-7°18'08.25"N}; thence a line runs S 59° E for 8,150 meters to a
point crossing the Tuma Creek (9°58'54.79"W-7°] 5'52.78'N}; thence a line runs Due South
for 8,814 meters to a point (9°58'52.52"W-7°1 1'07,07'N); thence a line runs $ 54° E for 5,147
meters to a point (9°56'38.06'W-7°09'26.92'N}; thence a line runs N 88° E for 4,854 meters
to a point on the Saint Paul River (9°53'59.69"W-7°09'32.41'"N); thence a line runs Due
North for 8,919 meters to a point (9°53'58.17"W-7°1 4'21.25"N); thence a line runs Due East
for 10,891 meters to a point (9°48'02.43'W-7°] 4'22.25"N); thence a line runs S 1° E for 2,324
meters fo a point on the Via River (9°48'01.74"W-7°13'06.31'"N); thence a line runs along
the Via River in the South Western direction for 2,848 meters to the confluence of the
Via and the Saint Paul Rivers; thence a line runs along the Saint Paul River in the North
Eastern direction for 49,874 meters to the point of commencement (9°31'26.78"'W-

) a nek

‘

Page 3 of 14

7°719'48.29'N), embracing (One Hundred and Nineteen Thousand Two Hundred and
Forty) 119, 240 hectares of forest land.

Liberia's Forestry Development Authority

) \ Map Showing Towns & Villages Within 3 kilometers Buffer Away From,
Forest Miao: Contract Area = (119,240 Bee)

Obed

Lofa Count) y

The Forest Management Contract Area "A" was awarded to Alpha Logging and Wood
Processing Company. In the preparation of the Forest Management Contract Area
“A", notice was given and surveys conducted in a portion of the affected

A <BR
Page 4 of 14

Communities. The purpose of those surveys was to validate whether the area was
suitable for commercial forest practices based upon ecological, economic and sacial
considerations. As part of those surveys, the affected communities were informed of
the potential of a Forest Management Contract Area “A” in the vicinity and the
requirements for a social agreement. As a result of this, the FDA secured a statement
on behalf of the affected communities around the Forest Management Contract Area
"A" that they intended to negotiate a social agreement in good faith with the winner of
the competitive bid.

1. PURPOSE:

The Social Agreement is an agreement between the contract holder and the affected
communities around a given logging contract area which establishes the relationship
between community and company.

The Social Agreement is a requirement by FDA Regulation No. 105-07 between any
company that plans to harvest timber and the affected communities that could be
affected by that commercial activity.

Social Agreements shall:

a) Only be established between companies that have been authorized by the
FDA through the competitive bidding or Sole Source process and affected
communities;

b) Establish a code of conduct regarding rights and responsibilities of the
company and affected communities.

C) Establish the financial benefits for all affected communities with respect fo
section 34 of FDA Regulation No. 105-07 Regulation on Major Pre-felling
Operations under Forest Resource Licenses.

d) Be negotiated directly between companies and local communities;

Be attested fo and regulated by the FDA. However, the FDA does not play an

active role in the negotiation process beyond serving as a facilitator or

mediator if discussion breaks down.

&

I. STATEMENT OF MUTUAL BENEFIT AND INTEREST:

The Alpha Logging and Wood Processing Company and the Forest Management
Contract “A" Community Forest Develoopment Community of Lofa, strive to engage in a
mutually beneficial relationship by agreeing fo the terms of this Agreement. Working
cooperatively in the on-going implementation of the Forest Management Contract
Area "A" will allow the affected communities and Alpha Logging and Wood Processing
Company to achieve their respective goals.

In consideration of the above premises, the parties hereto agree as follows: hes:
Ht

SP. , Sh
Page 5 of 14

I, DUTIES AND RESPONSIBILITIES OF ALPHA LOGGING AND WOOD PROCESSING
COMPANY:

Alpha Logging and Wood Processing Company shall identify its representative

designated by it to represent it in negotiating the terms of the Agreement. Alpha

Logging and Wood processing Company representatives must include:

(1) Persons whose names are maintained on the list of names identified in its pre-
qualification documents or has such documentation to verify his employment
with International Consultant Capital and has the power to negotiate on its
behalf; and

(2) In the event that this person is unable fo negotiate with the Affected
Community, any ofher person that International Consultant Capital may
designate, is subject to the requirements of Count one above.

Alpha Logging and Wood Processing Company shall maintain a list of community
representatives (CFDC) of Lofa County for Forest Management Contract Area “A”.

Alpha Logging and Wood Processing Company shall address the following issues, rights
and responsibilities under the negotiated contract and in a specified period of time
covering the next five years.

« That Alpha Logging Company agrees to stop effects on traditional practices
such as taboo day, sacred sites, and the range of taboo animals/plants,
medicinal plant sites, hunting grounds, non-timber forest products sites.

e That Alpha Logging Company agrees that its operations protects and maintains
existing water collection points.

e That Alpha Logging Company agrees to not damage existing cash/food crops.
Eventually when such occurs, the owner{farmer), the CFDC, and representatives
from MOA and FDA will be present for settlement.

e That Alpha Logging Company agrees to build workers’ camp where employees
and their families are housed near an existing affected community and the least
shelter to be build should be one room apartment. The process will start with
assessment of the site by a team comprising of CFDC, EPA, FDA and the
company in the first three (3) months upon the signing of this agreement and the
actual construction shall start in the following six (6) months which shall
commence before the end of 9!" month of this contract. All shelters/houses to be
built in the camp must be done with concrete.

e Alpha Logging Company agrees to build and be responsible to operate an
elementary school in line with the standard of the Ministry of the Education
Action Plan within the workers camp for workers and their dependents before
the end of the third year of this agreement be 1

Hl

5

Coan. Cake
Re

Page 6 of 14

Alpha Logging Company agrees to build and be responsible to operate a clinic
in line with the standard of the Ministry of Health Action Plan within the workers
camp for workers and their dependents before the end of the third year of this
agreement.

That Alpha Logging Company agrees to grant first preference to all skilled and
unskilled job opportunities and a representation at middie manager job
opportunities which shall be done through the CFDC and a list of all community
members employed or contracted by the company shall be made available to
the CFDC in the second month upon the signing of this agreement with an
update made semi-annually.

That Alpha Logging Company agrees to maintain all existing roads in and
adjacent to the contract area and construct new roads to communities and
villages that have no road.

Road building plan and timelines

\Activities

Specific Areas |Timelines

[Road building (1) to National road construction|Gbonyea Junction to Gbonyea,
standard (including all bridges, basically the\Kpayarquelleh, Kpowansanyea and, Year Ito 2 of this)
|Wadalba Bridge and all bridges with concrete) |Kpeteyea Agreement

Kpayarquelleh to — Barquelleh,
[Barquelleh to  Gbarquita and!

(Road building (2) open or maintain new roads |Kpayarquelleh to Kpotoi Village Year 2 to3

Road building (3) to National road construction)
standard (including all bridges, basically the
Seleiyah Bridge and all bridges with concrete. |Kpayarquelleh to Barquelleh Year 3 to 5

All road construction must take place in the dry season (November to April or June every year).

hat Alpha Logging Company agrees to allow the Community Forest
Development Committee (CFDC) representatives io verify its production when
work commences in the area.

hat Alpha Logging Company agrees upon request by the CFDC, community or
a community based organization, organized by the community members at a
reasonable time intervals, and in reasonable quantities, Alpha Logging will
provide logs or timber products including sawn wood, to the affected
communities for community develooment/project only.

hat Alpha Logging Company agrees to convene quarterly meetings with the
CFDC and the Communities on the last Friday of the last month of each quarter.
in addition to quarterly meetings, the Alpha Logging Company shall hold

Hf .

wat hor

Page 7 of 14

emergency meetings with the CFDC and affected community to discuss any
issues affecting the community when the need arises.
That Alpha Logging Company agrees to pay $1.50 USD/cubic meter to the
Community Forestry Development Committee upon commencement of Alpha
Logging Company operations apart from the payment of 30% land rental ($2.50
per hectare) to the Community benefit sharing scheme.
Alpha Logging Company also agrees to employ one Community Liaison Officer
to monitor all field activities of Alpha who will make monthly report to
communities.
Alpha Logging Company agrees to provide technical support in carrying on
community development projects.
Alpha Logging Company agrees to provide annual educational support
(Scholarship) with the amount of thirteen thousand ($13,000.00) United States
Dollars ($6,500.00 per semester), first semester payment shall be done July of
every year and the 24 semester payment shall be done January every year.
Alpha Logging Company agrees to provide on-the-job training for employees.
Alpha Logging Company will maintain lines of communication regarding any
issues in implementing this social agreement.
Alpha Logging Company agrees to construct five (5) (two compartment) pit
latrines and ten (10) hand pumps within the five years of this agreement; the
areas and the plans will be made by the CFDC and the plan shall be sent in
advance to Alpha management for the funding and support.
Alpha Logging Company agrees to provide transportation to the affected
Communities during emergency situations and major development activities.
Alpha Logging Company agrees to construct schools in affected communities
that have no school and there is a need for school. This shall be assessed and
plan by the CFDC and the community for the possible construction and
maintenance of the school in collaboration with the MOE.
Alpha Logging Company agrees to provide cubic meter record and deposit into
the community account of all funds due to the affected communities under this
section regularly.
Alpha Logging Company agrees that in an event it decides to sub-contract or
assign any of its rights under the concession agreement subject to this
agreement, it shall notify the CFDC in writing and disclose the name of the
assignee.
Alpha Logging Company agrees to introduce the third party at a forum to be
called and facilitated by the company.
Alpha Logging Company agrees to have a functional office at all times in its
operational area.

te

il
nek
Page 8 of 14

IV. DUTIES AND RESPONSIBILITIES OF THE AFFECTED COMMUNITIES:

The Affected Communities shall identify their representatives elected by them to the
Community Forest Development Committee (CFDC). The CFDC is responsible for
representing the affected communities in negotiating the terms of this Agreement. The
CFDC agrees to and shall abide by the following conditions:

(a) A Community Forestry Development Committee must consists of at least ten(10)
members who are residents of the Community or communities they represent;

(b) All members of a Community Forestry Development Committee must be freely and
fairly elected by residents of the community or communities represented by the
CFDC and reflect some gender balance.

{c) Prior to the disbursement of funds, a CFDC must be incorporated under the laws of
the Republic of Liberia and must have a bank account at Liberia Bank for
Development and Industries (LBDI), a recognized bank in Liberia.

(d) A Community Forestry Development Committee must provide a means for all
residents that it represents, including women and youths and elders, to have their
views heard and considered.

(e) The CFDC shall receive 10% of the annual revenue to the Communities (area and
production based / fees) as compensation and shall be distributed based on
positions.

(f) The 10% of the area based fee benefit will be paid directly by the National Benefit
Sharing Trust Board every month but the 10% of the production/base fee
compensation shall be received at the end of the year.

(g) CFDC must hold a quarterly meeting with the company for briefing, update and
grievances, if any and other call meetings whenever the needs arises.

{h) CFDC shall maintain a list of Alpha Logging Company representatives for FMC “A”.
(i) CFDC member shall not be a GOL, CSO/NGO Company employee.

(i) CFDC and local Authorities shall ensure that no chain-sawing and farming are
allowed in the Forest Management Coniract Area "“A"-Lofa.

(k) CFDC will respect and if any change in its leadership structure, FDA, Community
and other stakeholders will be immediately informed. J

wi

<v nen
Page 9 of 14

Code of Conduct
Section 33 of Regulation No.105-07 stipulates that a Social Agreement should
contain a code of conduct defining the rights and responsibilities of Affected
Communities and Aloha Logging Company.

ila The Social Agreements for Forest Management Contract Area "A" (FMC "A"-
Lofa) is legitimate for 25 years, which is renegotiable after every five (5) years.

2. There will be an update of every activities Outline in the Social Agreement
annually and the general review of the Social Agreement shall be after the next
five (5) years in line with the Management Plan revisions;

3. The Forest Management Contract Area-A covers Salayea and Zorzor Districts,
Lofa County,
4. The affected communities will encourage low land agricultural development io

avoid the expansion of subsistence agricultural activities within Alpha Logging
contract area.

Ss The affected communities agrees to respect the forest contained within FMC "A"
Lofa by avoiding the establishment of new farms within the high forest or causing
fires in the high forest.

6. The communities agree not to carry on any commercial pit sawing in the
concession area.

7. The communities will not undertake any activities that will cause damage to
Alpha Operations.

8. Alpha Logging and its operations will not cause any physical damage to or
otherwise interfere with, any existing farms or crops, including infringing upon
farm land, binding access to or from the farm, or making harvesting more difficult
in any way.

9. The financial benefits included in the social agreement are Land Rental Fees and
cubic meter fees, educational support funds etc.

10. The non-cash benefits will be managed by Alpha Logging and the Affected
Communities.

11. This Social Agreement is executed as of the date of the last signature. This CFDC
will be terminated on the last date of the five (5) years following the execution of
this agreement and the agreement shall cease to exist of the last day of the five
(5) years. If logging operation is to continue beyond the five (5) years, the
Affected Communities shall elect new CFDC one month before the end of the
five (5) years to renegotiate a new Social Agreement with Alpha Logging. If
everything remains fine and the five years review meeting is held at the end of
the five years, the new social agreement shall be negotiated and signed two

wa an TK
19.

20.

Page 10 of 14

months after the five years end. This agreement shall be binding on the parties,
their heirs, administers, assigns, and successors-in-office as though they were
physically present when this agreement was signed.

Alpha Logging Company will provide in-kind benefits, such as jobs, buildings,
roads, etc., for the Affected Communities of the Concession area (Salayea and
Zorzor Districts).

The Affected Communities represenied by the CFDC, Aloha Logging Company
and the Forestry Development Authority (FDA) will be involved in agreeing this
Social Agreement and will also be involved in the implementation of the Social
Agreement and all if projects.

The Communities represented by the CFDC will be supported by 10% of the
annual revenue to monitor the Social Agreement.

Alpha Logging Company and CFDC will provide all necessary information that
will be made public to help monitor the Social Agreement.

Alpha Logging will ensure that agreed benefits are provided and on time.

The CFDC has the authority to negotiate this Social Agreement on behalf of the
affected communities.

So long as Alpha Logging complies with the affected communities’ customary
laws regarding traditional practices described in this social agreement, the
affected communities will not interfere with Alpha Logging’s activities. The
affected communities must inform Alpha Logging in advance about traditional
activities that may affect Alpha Logging's operation. The affected communities
agreed not to force anybody to join their traditional society, unless that person
violates that society law and Alpha will be informed of the violation and the
punishment for said violator.

Community members will not be prevented from harvesting all NTFPs form within
the contract areas.

Upon request by a community, at reasonable time intervals, and in reasonable

quantities, Aloha Logging agrees to provide logs and timber products, including
sawn wood, to the affected communities for community development/projects

Mi *
Page 11 of 14

The Forestry Development Authority shall:

e Ensure that Forest Management Contract (FMC) “A” is authorised after fulfilling
all set requirements so that all terms and conditions of the license are met.

oan
e Ensure that the Operations ot CDE CIALIS ou cieecereite are in compliance

with the FMC “A” contract signed by them and the government of Liberia.

e Make available, where need be copies of the Contract to the Parties to this
Agreement.

I, MUTUAL AGREEMENT
IT IS MUTUALLY AGREED AND UNDERSTOOD BY AND BETWEEN THE PARTIES THAT:

A.PRINCIPAL CONTACTS: The principal contacts for this agreement are:

Alpha Logging Company Community Forest Development

Contact Commitee Chairperson

Clarence Tay J. Augustus Kwalah

Phone: 0777537554 Phone: +231880577437

Email: +231777641 464
Email:

| fmcalofa@gmail.com/jafkwalah15@gmail.com

Forest Development Authority
Contact

| Hon. Harrison S. Karnwea Sr.
Managing Director

Phone:
0886513358/0777513358
Email:hkarnwea@yahoo.com

B. Itis the intent of this agreement that the parties may modify this agreement by
mutual agreement. The FDA will need to attest to its completeness prior to any
modifications going into effect.

C. The parties will maintain lines of communication regarding operations and
specifically provide periodic updates to the chairperson regarding any issues in
Page 12 of 14

implementing the social agreement. The update should specifically provide
information as to the volume of logs removed to date.

D. The parties will hold an annual meeting with representatives of the Community
Forest Development Committee, FDA and authorized representatives of the FMC
Holder to discuss the upcoming annual operating plan as well as attempt to
resolve any issues identified from the previous operating season.

E. The parties may provide support and assistance to each other in seeking grant
and alternative funding opportunities via letters of support and work on grant
applications.

Il, REAL PROPERTY IMPROVEMENTS:

Any improvements (facilities, roads, etc.) developed as a result of this agreement and
at the direction of either of the parties, shall thereupon become the responsibility of the
affected communities, and shall be subject to the same regulations and administration
as other similar improvements of a similar nature. No part of this Agreement shall entitle
International Consultancy Capital to any share or interest in the project other than the
right to use and enjoy the same under the existing applicable regulations.

Il. PARTICIPATION IN SIMILAR ACTIVITIES:

This agreement in no way restricts the Aloha Logging Company or Affected
Communities or FDA from participating in similar activities with other public or private
agencies, organizations, and individuals.

IV, DISPUTE RESOLUTION:

In the event of any issue of controversy under this agreement, the parties will initially
seek to resolve their differences with the assistance of the FDA. In the event that there
are still differences, local government officials (District Commissioner, Paramount Chiefs,
Clan Chief, and Town Chief) should be considered as neutral parties in a third-party
mediation process, provided their neutrality is so proven in said conflict. If not resolved
by the steps above, any controversy or claim arising out of or relating to this agreement
shall be exclusively settled by binding arbitration in accordance with the Commercial
Arbitration Rules and judgment rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof. The laws applicable to the dispute, the Social
Agreement and the interpretation thereof are the laws of Liberia. The arbitration shall
take place at an acceptable location within the towns represented by the CFDC and
the arbitral proceedings will be in English with interpreter provided for local languages.

. es

tes
Page 13 of 14

V. AUTHORIZED REPRESENTATIVES:

By signing below, the Chairperson of the Community Forest Development Committee
certifies that the individuals listed in this document are representatives of the Affected
Communities and are authorized to act in their respective areas for matters related to
this agreement. Also, by signing below, the assigned representative Alpha Logging
Company certifies that this individual is authorized to act in this capacity for matters
related to this agreement.

VI. COMMUNITIES BE SUPPORTED TO MONITOR AND EVALUATE THE SA:

Participatory compliance monitoring of community benefit delivery by Alpha Logging
Company and CFDCs; the CFDC to be supported from the Community Fund at the rate
of 10% of annual benefit delivery (area and production base fees);

Independent Monitoring by CFDC Expert /Advisor under an MOU and on a fee basis
supported from the Community Fund of 5% of annual benefit deliveryiarea and
production base fees);

Vil, COMMENCEMENT/EXPIRATION DATE.

This agreement is executed as of the date of the last signature and is effective for
through the duration of a Forest Management Contract (FMC) and reviewed every five
(5) years when the duration is to be extended after which time it will expire.

The authority and format of this agreement has been reviewed and approved for
signature.

This Agreement shall be binding on the parties, their heirs, administrators, assigns,
successors in office as though they were physically present when this Agreement was
signed.

In witness whereof, the parties hereto have executed this agreement as of the last date

J. Augustus Kwalah
Chairperson,
Community Forest Development Committee

written below:
Date “ff 2M

Clarence Tay
General Manager,
Alpha Logging and Wood Processing

Date
Company

ff

Hohl
HARRISON S. KARNWEA Sr.

Managing Director Date

Forestry Development Authority yf. r=

EE

Page 14 of 14
CFDC OFFICIALS AND MEMBERS.
FMC “A” — Lofa
=
No. Name Position } AREA Contact #
dl, J. Augustus F. Kwalah | Chairperson FMC “A” — Lofa | 0777641464
2. David F. Foeday Sr. | Co—Chairperson | FMC “A” — Lofa | 0776337 916
3. George K. Vessselee | Secretary FMC “A” — Lofa | 0776754907
4. Elizabeth Youty Treasurer FMC “A” — Lofa | 0776863814
Financial
Ba Weegie Zetemai Secretary FMC “A” — Lofa | 0886624 640
6. David P. Gahngalapa | Chaplain General | FMC “A” — Lofa | 0776337916
7. J. Nelson Nupolu Member FMC “A” — Lofa | 0886459 310
8. Mulbah Koiyan Member FMC “A” — Lofa | 0880281310
9. Gayflor K. Zayzay Member FMC “A” — Lofa | 0770016704
10. | Washington Sartor | Member | FMC “A” — Lofa | 0776235496

